DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive.
Regarding the 112b: Examiner notes per Applicant’s specification it would appear the examination result is a pressure but as currently claimed a pressure and an examination result are two different elements thus leading to the unclarity as to what the examination result is.
Regarding the 112f: No structures have been claimed to perform the functions of the elements interpreted under 112f.
Regarding the 101: The claim limitations are directed to an abstract idea as stated below. The claims do not provide additional elements that provide significantly more.
Regarding the 102: Per the ‘automatically sets a landmark’ limitation, given that a processor/computer is performing this functionality this can be interpreted as being done ‘automatically’ in some respect given the definition of ‘automatically’ as ‘by itself with little or no direct human control’ as a program carries out functions ‘automatically’ as part of it performing the functions.
Applicant’s states: ‘Applicant does not believe that the Office has demonstrated that two data sets displayed on a color map raises to the level of analysis and diagnosis as claimed.’. It is unclear what the level of ‘analysis and diagnosis as claimed’ is meant to mean. The claims merely state generically ‘analyze’ without going into any detail of what this ‘analyze’ is meant to mean. The claims do not even perform a diagnosis step or function. Further Applicant’s specification is silent as to any specific analysis. Applicant’s claims are recited at a high level of generality. As noted in the Interview Summary, it appears Applicant’s intends for a more narrow meaning for much of the claim limitations, but the claims are not currently claimed as specific as Applicant intends but are instead claimed at a high level of generality. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., any specific analysis or diagnosis steps/functions/algorithm) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Response to Amendment
Claim Objections
Claim 1 is objected to because of the following informalities:  Examiner notes it would appear the new limitation of ‘wherein the diagnosis support apparatus is in communication with a sensor that is placed along a longitudinal direction of a gastrointestinal tract’ is redundant as claim 1 previously recited ‘when an object passes through a gastrointestinal tract inside a subject from a sensor placed along a longitudinal direction of the gastrointestinal tract’.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
-‘examination unit’ in claim 1
-‘landmark setting unit’ in claim 1
-‘an analysis-and-diagnosis unit’ in claim 1
-‘a display control unit’ in claim 1
-‘a display unit’ in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  It would appear that Applicant is positively reciting ‘a gastrointestinal tract’ and thus a human organism through the limitation of ‘wherein the diagnosis support apparatus is in communication with a sensor that is placed along a longitudinal direction of a gastrointestinal tract.’ Examiner notes this should recite ‘wherein the diagnosis support apparatus is in communication with a sensor configured to be placed along a longitudinal direction of a gastrointestinal tract.’
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding step 1, claims 1-17 are all within at least one of the four categories (claims 1-7 and 11-16 being an apparatus and claims 8-10 and 17 being a method).
Regarding step 2, the independent claim 1 recites:
an examination unit configured to acquire a pressure when an object passes through a gastrointestinal tract inside a subject from a sensor placed along a longitudinal direction of the gastrointestinal tract; 
a landmark setting unit configured to automatically set a landmark according to a predetermined condition based on an examination result acquired by the examination unit; 
an analysis-and-diagnosis unit configured to analyze the examination result using the set landmark to acquire an analysis result;
Independent claim 8 recites:
acquiring an examination result for an examination that measures a pressure when an object passes through a gastrointestinal tract inside a subject;
starting analysis processing for the examination result;
automatically setting a landmark in each of a plurality of times of measurement constituting the examination result, generating a set landmark; and
analyzing the examination result using the set landmark and acquiring an analysis result.
The above claim limitations are tied to the abstract idea of mental processes in that they are concepts that can be performed in the human mind. This group encompasses concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claimed steps of set(ting) a landmark, analyze(ing) the examination result, and acquire(ing) a pressure can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output/processing that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
The additional elements recited include ‘an examination unit’, ‘a sensor’, ‘a landmark setting unit’, ‘an analysis-and-diagnosis unit’, ‘a display control unit’ and ‘a display unit’ in claim 1.
This judicial exception is not integrated into a practical application because: 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims amount to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for set(ting) a landmark, analyze(ing) the examination result, and acquire(ing) a pressure, and display the analysis result merely invoke a computer as a tool. Each of the additional element limitations are recited at a high level of generality (i.e., as a generic processor performing a generic computer function or as a generic sensor performing a mere extra-solution data gathering) such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component or generic sensor component. Examiner notes those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by the prior art provided below teaching said components. The claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The additional elements do not provide an improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for set(ting) a landmark, analyze(ing) the examination result, and acquire(ing) a pressure, and display the analysis result.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
The claims do not apply the abstract idea to a particular machine. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gastrointestinal tract" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites ‘an examination results acquired by the examination unit’ but it is unclear where this ‘examination result’ comes from. The examination unit only acquires a ‘pressure’ so it is unclear where the ‘examination results’ originates. Examiner notes per Applicant’s specification it would appear the examination result is a pressure but as currently claimed they are two different elements as the examination unit is ‘configured to acquire a pressure’ and the ‘examination result’ is ‘acquired by the examination unit’. Thus it is unclear in the claim whether the examination unit acquires different types of data other than pressure or not, or if some analysis is done with the pressure to achieve an examination result.
Claim 1 recites the term ‘a sensor’ twice in the claim thus making it unclear if each recitation refers to the same element or not.
Claim 1 recites the term ‘a longitudinal direction’ twice in the claim thus making it unclear if each recitation refers to the same element or not.
Claim 1 recites ‘a gastrointestinal tract’ after reciting ‘the gastrointestinal tract’ making it unclear if each recitation refers to the same element or not.
Claim 2 recites the limitation "the display" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term “newly” in claims 7 and 14-15 is a relative term which renders the claim indefinite. The term “newly” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear relative to what time the term ‘newly’ is meant to be considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8, 11, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parks et al. (US 2009/0003669).
Regarding claim 1, Parks teaches a diagnosis support apparatus (Abstract) comprising: 
an examination unit configured to acquire a pressure (Paragraph 0007; ‘collection of data with a catheter having closely spaced sensors. Such high-resolution data enables spatiotemporal contour plots visualization of contractile pressure physiology’) when an object passes through a gastrointestinal tract inside a subject from a sensor placed along a longitudinal direction of the gastrointestinal tract (Paragraph 0006; ‘Esophageal pressure measurement, or manometry, as well as electrical impedance have been used to assess motility function of the esophagus and bolus transit dynamics in the esophagus. A typical esophageal manometer includes an elongated catheter or probe with pressure sensors located along its length. The catheter or probe is designed to be inserted into the esophagus, typically reaching the LES and extending into the stomach of a patient, with the pressure sensors positioned at the LES and at a plurality of other specific points along the length of the esophagus at predetermined distances above the LES.;);
a landmark setting unit configured to automatically set a landmark, generating a set landmark, according to a predetermined condition based on an examination result acquired by the examination unit (Paragraph 0029; ‘Further, the data may be used to identify anatomical landmarks using the high-resolution data signatures so that the system can depict the data relative to a depiction of the anatomy in a way that is spatially accurate.’; a computer marking landmarks can be considered to be automatically setting a landmark and generating a set landmark); 
an analysis-and-diagnosis unit configured to analyze the examination result using the set landmark to acquire an analysis result (Paragraph 0056; ‘In step 16 a depiction of the bodily lumen is optionally displayed (e.g., embodiment 220, FIG. 2B; embodiment 700, FIG. 7). For example, when the bodily lumen is the upper GI tract, the depiction may include reference features such as the pharynx, UES, esophagus, LES, stomach, and the like’); and 
a display control unit configured to display the analysis result on a display unit (Paragraph 0056; ‘The display, for example, may be initiated by a user interacting with controls that are provided by the user interface. Other controls may alter the appearance of the depiction of the anatomical features.’)
wherein the diagnosis support apparatus is in communication with a sensor that is placed along a longitudinal direction of a gastrointestinal tract (Paragraph 0006; ‘Esophageal pressure measurement, or manometry, as well as electrical impedance have been used to assess motility function of the esophagus and bolus transit dynamics in the esophagus. A typical esophageal manometer includes an elongated catheter or probe with pressure sensors located along its length. The catheter or probe is designed to be inserted into the esophagus, typically reaching the LES and extending into the stomach of a patient, with the pressure sensors positioned at the LES and at a plurality of other specific points along the length of the esophagus at predetermined distances above the LES.;).
Regarding claim 2, Parks teaches wherein the display control unit displays, on the display unit, the set landmark so that the set landmark is checkable and correctable by a doctor and the display under displays a list of images showing the examination result for each time of measurement in an examination (Paragraph 0057; ‘In step 17 controls for movement of anatomical landmarks are optionally displayed (e.g., controls 140 and 142 of embodiment 220, FIG. 2B and embodiment 500, FIG. 5) as part of the user interface of the computer. These user adjustable controls may be provided as indicators of anatomical landmarks that can be discerned from displayed data. If the depiction of the bodily lumen in step 16 is performed, the depiction may be adjusted to correspond with the position of the controls. In some embodiments, the anatomical landmark controls may be displayed along with guidelines across the data displayed in step 15 to facilitate a user positioning the indicators.’)
Regarding claim 4, Parks teaches wherein the analysis-and-diagnosis unit analyzes the examination result again using a corrected landmark after the set landmark is corrected (Examiner notes this claim is an apparatus claim and currently contains conditional language of ‘after’. Any limitation dependent on the term ‘after’ is thus considered optional and is not required by the claim; Paragraph 0072; since the landmarks are used as control once they are adjusted they would need to re analyze the data)
Regarding claim 5, Parks teaches wherein the analysis-and-diagnosis unit calculates a diagnosis result based on the analysis result, and the display control unit displays the diagnosis result on the display unit (Paragraph 0058; ‘Display of physiological data according to method 10 may ease the interpretation of physiological data and the diagnosis of a patient.’)
Regarding claim 6, Parks teaches wherein the display control unit also displays the diagnosis result together with a reason for calculating the diagnosis result on the display unit (Paragraph 0058; ‘Display of physiological data according to method 10 may ease the interpretation of physiological data and the diagnosis of a patient.’; diagnosis and the physiological data)
Regarding claim 8, Parks teaches a process (Abstract; Paragraph 0059) comprising: 
Providing a diagnosis support program of a diagnosis support apparatus (Paragraph 0059; further see rejection of claim 1 above):
Executing the diagnosis support program comprises:
acquiring an examination result for an examination that measures a pressure when an object passes through a gastrointestinal tract inside a subject (Paragraph 0006; ‘Esophageal pressure measurement, or manometry, as well as electrical impedance have been used to assess motility function of the esophagus and bolus transit dynamics in the esophagus. A typical esophageal manometer includes an elongated catheter or probe with pressure sensors located along its length. The catheter or probe is designed to be inserted into the esophagus, typically reaching the LES and extending into the stomach of a patient, with the pressure sensors positioned at the LES and at a plurality of other specific points along the length of the esophagus at predetermined distances above the LES.;);
starting analysis processing for the examination result (Paragraph 0056; ‘In step 16 a depiction of the bodily lumen is optionally displayed (e.g., embodiment 220, FIG. 2B; embodiment 700, FIG. 7). For example, when the bodily lumen is the upper GI tract, the depiction may include reference features such as the pharynx, UES, esophagus, LES, stomach, and the like’);
automatically setting a landmark in each of a plurality of times of measurement constituting the examination result, generating a set landmark (Paragraph 0029; ‘Further, the data may be used to identify anatomical landmarks using the high-resolution data signatures so that the system can depict the data relative to a depiction of the anatomy in a way that is spatially accurate.’; a computer marking landmarks can be considered to be automatically setting a landmark and generating a set landmark); and 
analyzing the examination result using the set landmark and acquiring an analysis result (Paragraph 0056; ‘In step 16 a depiction of the bodily lumen is optionally displayed (e.g., embodiment 220, FIG. 2B; embodiment 700, FIG. 7). For example, when the bodily lumen is the upper GI tract, the depiction may include reference features such as the pharynx, UES, esophagus, LES, stomach, and the like’).
Regarding claim 11, Parks teaches wherein the analysis-and-diagnosis unit analyzes the examination result again using the corrected set landmark after the set landmark has been corrected (Examiner notes this claim is an apparatus claim and currently contains conditional language of ‘after’. Any limitation dependent on the term ‘after’ is thus considered optional and is not required by the claim. Parks has a processor that is capable of performing this function, see Paragraph 0088)
Regarding claim 17, Parks teaches further comprising: calculating a position of a peak of the examination result (Paragraph 0006: ‘ascertained from the location of the peak pressure’)
Allowable Subject Matter
Claims 3, 7, and 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791